Harper, J.
delivered the opinion of the Court.
No exception is taken to the form of the proceeding. The ground chiefly relied on, is, that James Fife was not indebted at the time of confessing the judgment to defendant; and that the case does not come within the decisions which have been made upon the statute of 13 Eliz. c. 5. We think however, that the jury might very well have concluded, that it was confessed with a view to a future debt, and if the judgment was fraudulently confessed, it was void independently of the statute of Elizabeth.
Motion refused.